Citation Nr: 0411132	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-12 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to reopen the 
claim for service connection for a foot disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to December 
1966.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Washington, District 
of Columbia.  

The veteran testified in a Board hearing in Washington, D.C., in 
November 2003.  His testimony indicated that the issue on appeal 
was more accurately stated as new and material evidence for 
service connection for a foot disability.  (Board Transcript (BT) 
at p. 3).  Consequently, the issue has been rephrased at the 
veteran's request.

As discussed more fully below, this issue of service connection 
for a foot disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT


1.  A claim for service connection for a foot injury, pes planus, 
and degenerative arthritis of both feet, was denied by rating 
decision dated in December 1976.

2.  The evidence submitted since the December 1976 rating decision 
pertinent to the claim is new and bears directly and substantially 
upon the specific matter under consideration because it addresses 
the issue of an in service injury or illness.



CONCLUSIONS OF LAW

1.  The December 1976 rating decision that denied service 
connection for a foot injury, pes planus, and degenerative 
arthritis of both feet, is final.  38 U.S.C.A. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).

2.  Evidence since the December 1976 rating decision wherein the 
regional office denied the claim for service connection for a foot 
injury, pes planus, and degenerative arthritis of both feet, is 
new and material, and the claim for service connection is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104 (2003); 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

Veterans Claims Assistance Act 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was enacted to 
clarify the duty of VA to assist claimants in developing evidence 
pertinent to their claims for benefits.  The VCAA eliminates the 
requirement that a claim be well grounded before VA's duty to 
assist arises.  The VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence to substantiate his or her 
claim, unless there is no reasonable possibility exists that 
assistance would aid in substantiating the claim.  

Upon careful review of the claims folder the Board finds that all 
required notice and development action specified in this new 
statute have been complied with during the pendency of the current 
appeal.  Specifically, the Board finds that the June 2001 rating 
decision and the September 2002 Statement of the Case provided to 
the appellant, specifically satisfy the requirement at § 5103A of 
VCAA in that they clearly notify him of the evidence necessary to 
substantiate his claim.  

By letter dated in April 2002, the RO informed the appellant of 
how responsibilities in developing the record are divided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also 
advised the appellant to send in any other additional information 
or evidence in support of his claim within 60 days from the date 
of the letter; otherwise, the RO would proceed with the claim 
based upon the evidence of record.  The Board finds no prejudice 
in the advisement of a 60-day deadline, since the veteran has 
continued to submit evidence, as demonstrated by submission of 
records in November 2003 and April 2004.  It also must be noted 
that these advisements are in compliance with current statutes.  
See Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____) 
(permits VA to adjudicate a claim within a year of receipt.)  This 
provision is retroactive to November 9, 2000, the effective date 
of the VCAA.  

The Board observes that the initial development letter was sent 10 
months after the appellant's claim was adjudicated.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (ruling that a development 
letter must be sent prior to the initial adjudication of the 
claim).  The Board finds no prejudice, however, since there is no 
indication that development has been curtailed due to this error.

The appellant has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran).  
As the Board is reopening the claim for service connection for a 
foot disability, the Board concludes that a decision on the merits 
as to that issue only at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 
(1993).



New and Material Evidence to Reopen Service Connection for a Foot 
Disability

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be filed 
within one year from the date of notification thereof; otherwise, 
the determination becomes final and is not subject to revision 
except on the receipt of new and material evidence.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104(a) (2003); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. Court of 
Appeals for Veterans Claims (the Court) held that in order to 
reopen a previously and finally disallowed claim there must be 
'new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.  

If new and material evidence has been received with respect to a 
claim, which has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108 (West 2002).

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in combination 
with other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of duty 
or for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  A preexisting disease or injury will be considered to 
have been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific finding 
that the increase in disability was due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2003).  For aggravation of a nonservice-connected condition, 
which is proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the degree 
of disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

A presumption of soundness arises when a veteran has been 
examined, accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or where 
clear and unmistakable evidence demonstrates that an injury or 
disease existed prior thereto.  Only those conditions recorded in 
examination reports are to be considered "noted."  The veteran's 
given history at the induction examination alone will not 
constitute a notation of a condition.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304 (2003).  

Historically, the veteran filed a claim for service connection for 
a foot injury, pes planus, and degenerative arthritis of both feet 
in November 1976.  The claim was denied by rating decision dated 
in December 1976 because a foot injury was not shown by the 
evidence of record.  The veteran did not file an appeal.

At the time of the December 1976 rating decision, the record was 
comprised only of service medical records, which showed a normal 
clinical evaluation at the time of the veteran's induction 
physical examination in February 1966.  A Report of Medical 
History accompanied the examination report, which reflected 
negative or affirmative responses to all questions except for the 
question, whether the veteran ever had or now has "foot trouble."  
There was no response.  The physician's summary was also negative 
for any comments relating to the feet.  Treatment records dated 
November 1, 1966, show a diagnosis of marked pes planus from what 
appears to be the Podiatry Clinic.  An x-ray was requested.  A 
note from the Orthopedic Clinic on the same day indicates pes 
planus, minimal.  A history of poor feet is noted, which states 
the veteran's feet had been bothering him more since being in 
service.  After the examination, the diagnosis was flatfoot, 
bilateral, more marked on the right with eversion of the foot with 
some peroneal spasticity.  A physical profile was implemented two 
days later, which prohibited crawling, running, jumping, and 
prolonged standing or marching.  It indicated the veteran was 
returned to his unit and that he was medically qualified for duty 
with permanent assignment limitations.  The recommendation was MOS 
compatible with physical limitations.

At the end of November 1966, treatment notes indicated the 
veteran's pes planus, bilateral, was quite symptomatic; the notes 
include an instruction to admit the veteran.  A Narrative Summary 
of the hospital admission indicates that hospitalization was for 
administrative processing only.  A service physician concluded 
after completing a physical examination for purposes of a Medical 
Board, that the veteran was not qualified for enlistment or 
induction.  The veteran's case was presented to a Medical Board in 
December 1966.  The Medical Board found the veteran was medically 
fit under current medical fitness standards with pes planus, 
marked, bilateral, and arthritis, degenerative, involving 
talonavicular and naviculocuneiform joints of both feet.

Since the December 1976 rating decision, the veteran has submitted 
the following additional evidence in connection with his service 
connection claim for a foot injury:  (1) outpatient reports from 
S.J.S., M.D., (2) personal testimony at the RO,  (3) personal 
testimony at the Board, and (4) report of outpatient visit with 
P.C., M.D. dated in July 2003.  

Dr. S' records show the veteran stepped down off a truck and 
twisted his right ankle while at work in July 1979.  He returned 
to his job the next day, but was unable to work due to the injury.  
He went to the emergency room of a local hospital, where an ace 
bandage was applied.  The veteran returned to the emergency room a 
few days later because his ankle had not improved.  He was 
instructed to refrain from work for three days and if there was no 
improvement thereafter, to see an orthopedist.  The veteran then 
saw Dr. S. approximately one week later.  Following examination 
and x-ray of the right foot and ankle, the impression was sprain 
right foot and ankle.  Dr. S. prescribed daily physical therapy 
for one week and then three days a week thereafter.  Records show 
the veteran continued to see Dr. S. for treatment with complaints 
of ankle pain and swelling on approximately 14 visits over a one-
year period.  He was released to return to light work the first 
week in September 1979.  Notes indicate the veteran had to leave 
work in early November because his ankle was too painful.  The 
veteran advised Dr. S. that there was no light work at his job; in 
mid November, Dr. S. advised him not to work.  Following re-x-rays 
in December and comparison with July x-rays, the impression was 
post-traumatic synovitis of the right ankle.  The impression in 
mid March 1980 was tenosynovitis of the peroneal tendon at lateral 
malleolar area, mild, and nodule, right foot.  Notes show the 
veteran underwent a surgical procedure in April, which included 
exploration of the sinus tarsi, removal of fat and bony spur from 
distal end of os calcis.  The impression in July 1980 was 
fasciitis right foot post-traumatic and postoperative.

R.D.D., M.D.'s reports indicate that he examined the veteran in 
January 1980 and found no permanent partial disability associated 
with the veteran's July 1979 injury.  He opined the veteran could 
return to work full status as of February 1980.  In July 1980, Dr. 
D. stated it was possible that the veteran sustained a significant 
tear of his lateral collateral ligament, which could not be 
documented by a routine x-ray.  He recommended a stress test for 
both ankles for a complete evaluation of the veteran's work status 
and need for any further therapy.

The veteran's testimony at the RO, in March 2002, indicated as 
follows:

The veteran jumped off a deuce and a quarter in September or 
October 1966 and incurred a hairline fracture and "a serious 
strained foot."  (Transcript (T.) at p. 2).  He was hospitalized 
at Fort Jackson for three weeks.  At first the medical personnel 
wrapped his ankle in an Ace bandage and then returned later in the 
day and applied a wet cast.  (T. at p. 3).

A report from P.C., M.D. indicates the veteran had an initial 
visit with him in July 2003.  The veteran underwent evaluation for 
pain with walking.  Medical history indicated the initial injury 
was in 1966.  The veteran denied work related injuries and foot 
surgeries.  The veteran rated his pain at 10/10 in severity.  
Current complaints included swelling, flatfoot, pain or arising, 
numbness, and joint stiffness.  Following physical examination and 
x-rays, the impression was status post clubfoot with talar 
peeking, possible tarsal coalition, congenital, with residual 
symptomatic pes planovalgus deformity.

The veteran's testimony at his Board hearing in November 2003, 
indicated as follows:

The veteran had a clubfoot at birth and underwent surgery to 
correct his right foot at two months of age.  (BT at p. 2).  He 
worked as a driver for a furniture store a few months before he 
was drafted into the military, and he had no problems.  (BT at 
p.6).  He had no problems in school, but never participated in 
physically demanding activities.  (BT at p. 7).  The veteran was 
asymptomatic when he underwent his induction physical examination.  
He had trouble keeping up during basic training and difficulty 
with running and other weight bearing movements.  His sergeant 
allowed him to rest when he reported having trouble.  He did 
graduate.  He was injured at Fort Jackson and received inpatient 
treatment for two or three weeks.  (BT at pp. 9-11).  He was never 
given a specific diagnosis; he was just told he had "bad feet" and 
was physically unfit, even for a desk job.  (BT at pp. 17-18).  
Currently, the veteran must wear corrective shoes or he has 
difficulty walking.  And he wears an Ace bandage most of the time.  
(BT at p. 6, 8).


II.  Analysis

For the limited purpose of determining whether new and material 
evidence has been submitted in the instant case, the Board will 
assume that the evidence submitted by and on behalf of the 
claimant must be presumed to be credible.  King v. Brown, 5 Vet. 
App. 19 (1993).

Review of treatment records from Dr. S.J.S. demonstrates that 
these records are not relevant to the instant case, in that, they 
do not tend to substantiate the veteran's claim.  These records 
document treatment over 12 years after the veteran left military 
service and show treatment necessitated by an intervening injury 
in July 1979.  Neither the veteran's history of pes planus and 
degenerative arthritis, nor any injuries arising during military 
service ever are mentioned.  Consequently, the Board finds that 
while this evidence is newly submitted, it does not bear directly 
and substantially on the specific matter under consideration, that 
is, whether the veteran sustained a foot injury in service.  38 
C.F.R. § 3.156(a).
 
The veteran's RO hearing testimony indicated he sustained a 
hairline fracture when he jumped off a truck some time in 
September or October 1966.  The Board notes that the veteran's lay 
statements reporting what VA physicians allegedly told him 
concerning an injury or diagnosis can not serve to establish 
medical facts.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Nor can such lay 
assertions of medical causation serve as evidence to reopen a 
previously denied claim.  Moray v. Brown, 5 Vet. App. 211 (1993).   
Thus, the veteran's testimony, although presumed credible, does 
not constitute competent evidence.  On his VA Form 21-526 dated in 
November 1976, the veteran had previously indicated that he 
sustained an injury after falling from a truck.  This portion of 
his testimony, therefore, is cumulative and redundant.  
Accordingly, the Board finds the RO hearing testimony by itself or 
in combination with other evidence, is not so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

The veteran's Board hearing testimony presents a medical history 
of his feet, not previously submitted.  As such, the evidence is 
new.  The Board finds the testimony regarding the veteran's 
symptomatology and abilities prior to entering the service is also 
relevant, as the issue in this case is whether the veteran 
sustained an injury that is compensable by itself, or through 
aggravation of his pes planus and degenerative arthritis.  With 
regard to the definition of new and material evidence, the Court 
of Appeals Federal Circuit held, ". . . the purpose behind the 
[VA] definition was not to require the veteran to demonstrate that 
the new evidence would probably change the outcome of the claim; 
rather it emphasizes the importance of a complete record for 
evaluation of the veteran's claim."  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  The Board is of the opinion that the 
medical history assists in creating a complete record in 
evaluation of service connection through aggravation.  
Accordingly, the Board finds that new and material evidence has 
been submitted to reopen the veteran's claim for service 
connection for a foot injury.

It should be pointed out with regard to Dr. C's report that the 
Court of Appeals for Veterans Claims has held that evidence which 
is simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence."  Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
see Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, the 
medical history provided to Dr. C. by the veteran does not support 
reopening his claim.  The Board notes, however, the evidence from 
Dr. C. is new and is relevant to the instant case, in that it 
presents a diagnostic impression that the veteran's current 
diagnosis is congenital.  This finding further develops the issue 
in this case as a question of aggravation.  


ORDER

New and material evidence having been received to reopen the 
veteran's claim for service connection for a foot disability, the 
claim is reopened.


REMAND

It is essential to make an initial distinction between bilateral 
flatfeet as a congenital or acquired condition.  The congenital 
condition, with depression of the arch, but no evidence of 
abnormal callosities, areas of pressure, or strain or demonstrable 
tenderness, is a congenital abnormality, which is not compensable 
or pensionable.  38 C.F.R. § 4.57 (2003).  It is unclear whether 
the veteran's diagnosis in service was of a congenital abnormality 
or an acquired condition.  Consequently, a VA examination and 
opinion are needed to properly diagnose the veteran's current foot 
disorder(s) and to determine whether the veteran's in-service foot 
disorder sustained an increase beyond the natural progression of 
the disease.

Review of the record indicates that additional service medical 
records might exist.  The veteran's testimony indicates that he 
received inpatient treatment after his fall in September or 
October 1966.  The Board observes in this regard that the Clinical 
Record Cover Sheet for the veteran's hospital admission at Fort 
Jackson on November 30th indicates there were no previous 
admissions.  This matter should be clarified with the veteran, as 
to whether he is averring that there was an additional admission 
before November 30, 1966.

A "3101 Print" dated in April 2002, indicates that the RO 
forwarded to the National Personnel Records Center (NPRC) a 
request for morning reports from October 1966 to December 1966.  
The Board is unable to locate any record of a response from NPRC.  
The Board notes that there is no indication in the record that 
morning reports do not exist.  Accordingly, a response must be 
sought from NPRC.  The RO also requested hospital reports and 
report of outpatient treatment directly from the Moncrief Army 
Community Hospital in Fort Jackson, South Carolina.  The facility 
responded days later that there were no medical records at the 
medical facility under the veteran's name and social security 
number.  Consequently, any follow-up request made to NPRC should 
also include a request for clinical records, if supported by any 
statements made by the veteran to clarify dates of treatment. 

To ensure full compliance with due process requirements, the case 
is REMANDED for the following action:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The RO should contact the veteran and request clarification on 
the dates, places, and periods of hospitalization and outpatient 
treatment.  Thereafter, the RO should submit a request to the 
National Personnel Records Center for morning reports and clinical 
records from the Army hospital at Fort Jackson, South Carolina, 
dated between October and December 1966, and/or from such 
facilities and for such dates as indicated by the veteran.

3.  The veteran should be afforded an examination by an 
appropriate specialist or specialists to determine the nature, 
status, etiology, and severity of any foot or feet disability.  
All indicated studies must be conducted.  The claims file, or 
copies of pertinent documents located therein, and a copy of this 
remand, must be made available to and reviewed by the examiner(s) 
in conjunction with the examination.  

After the examination and review of the evidence in the claims 
folder, including service, VA, and private medical records, the 
physician(s) should express opinions as to the following:

(a) Does the veteran currently have a foot/feet disability?

(b) If so, what is the degree of medical probability that there is 
a causal relationship between the foot/feet and the veteran's 
period of active service?  In this regard, the physician should 
address whether or not it is obvious or manifest that the 
foot/feet disability existed prior to the veteran's entry into 
service and, if so, whether the pre-existing disability underwent 
a chronic increase in severity beyond the natural progression of 
the underlying disability, if any.

The physician should provide an opinion based upon his or her 
review of the materials in the claims folder, and the statements 
of medical history provided by the appellant.  If there is a 
conflict between the contemporaneous treatment records and 
subsequent statements of medical history, the physician should 
indicate whether the opinion would change if it was assumed that 
the contemporaneous records best reflect the actual medical 
history.  

If the physician cannot answer any of the above questions without 
resort to speculation, he or she should so indicate.  The 
physician should provide the rationale for the conclusions reached 
and cite the evidence relied on or rejected in forming any 
opinion.  

Of course, the questions are not intended to limit the physician 
from discussing any other facts or circumstances that would have 
bearing upon the ultimate question of whether there is current 
foot disability related to service.

The veteran is advised that failure to report for the scheduled 
examination may have adverse consequences to his claim as the 
information requested on this examination addresses questions of 
causation and symptomatology that are vital in these claims.  38 
C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



